DETAILED ACTION
Claims 1-3, 5-9, 12, and 14-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 17 is objected to because of the following informalities:  “…a transition region at an interface between the super-hared material and the substrate…” should read as “…a transition region at an interface between the super-hard material and the substrate…”. Appropriate correction is required.

 Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 

Applicant’s representative states that the amended claim language provide clear distinction from the most recent prior art rejection, as there is no clear identification of the claimed “central point” within claim 1 (and, similarly claims 21 & 23) of the most recent Office action. Examiner respectfully notes that because the selection of the “central point” is not as defined as it is in the instant 
In light of the amendments made to the present claim 1, the most recent 35 U.S.C. 112(b) rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 8-9, 14-16, 18, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US Publication 2008/0156543 A1; herein “McDonough”).

In regards to claim 1, McDonough discloses: A cutting element (at least 10), comprising: 
	a substrate (at least 123, 133) that is axially symmetric about a central axis thereof (as shown in at least figure 4), the substrate having a radius (of at least 123, 133) that is perpendicular (i.e. from a side view perspective) to the central axis (at least 108) and which extends from the central axis to an outer surface of the substrate (at least figures 3-6 introduces for the circumferential radius of the substrate to be perpendicular to the central axis); 
	a super-hard material body (at least 115, 122, 124, 125, 131, 132) coupled to the substrate such that the central axis passes through the super-hard material body (as shown in at least figures 3-6), the super-hard material body having an external surface (outermost surface of at least 115, 122, 124, 125, 131, 132) defining at least one ridge (at least 124; at least paragraph [0051] introduces “…elongate chisel crest 115 extends between crest ends or corners 122, and comprises a peaked ridge 124, an apex 132, and a cutting tip 131”) protruding from a remainder of the external surface (as shown in at least figures 3-6), the at least one ridge having an outer edge that is generally linear (the outer of the ridges, such as at least 124, introduces a generally linear outer edge, as shown in light of the alternative cutter elements introduced within at least figures 4 & 14-17), wherein the super-hard material body is formed from polycrystalline diamond (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
 on the central axis (such as, point on central axis where R1 starts, as shown in at least figure 4), the central point on the central axis offset from the external surface of the super-hard material body (as shown in at least figure 4) by a distance measured from the external surface of the super-hard material body to the central point (at least figures 3-6 and paragraphs [0054] introduces for the longitudinal radius of curvature, R1, to establish a distance from the external surface of the super-hard material body to the central point from the central axis of the substrate; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together), the super-hard material body having a thickness (of at least 115, 122, 124, 125, 131, 132) between an external surface (see the addressed 35 U.S.C. 112(b) rejection above in light of the “an external surface”) of the super-hard material body and an interface (at least 116) between the super-hard material body and the substrate along the central axis (as shown in at least figures 3-6).
	However, McDonough appears to be silent in regards to: a central point on the central axis and offset from the external surface of the super-hard material body by a first distance equal to the radius of the substrate, a second distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate, the second distance being larger than the first distance.
	It should be noted that because the selection of the “central point” is not as defined as it is in the instant application’s specification, the selection of “arc length” sections are likewise largely arbitrary such that the optimization to produce a desired cutting feature results from the selection of specific arc lengths in accordance with the claim. With that being said, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 2, McDonough further discloses: the at least one ridge (at least 124) being perpendicular to the central axis (at least 108) of the substrate (as shown in at least figures 3-6).

In regards to claim 3, McDonough further discloses: the at least one ridge (at least 124) being generally convex over a length thereof (as shown in at least figures 3-6).

In regards to claim 5, McDonough discloses: wherein a thickness of the ridge body (thickness of the ridge body, as shown in at least figures 3-8), measured from the external surface of the ridge body to an interface between the ridge body and the substrate along a line passing through the central point (at least figure 8 introduces the measurement in light of “D”), is greatest at the position between 25° and 45° from a central axis of the substrate
is greatest at the position between 25° and 45° from a central axis of the substrate.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to have a thickness of the super-hard material, measured from the external surface of the super-hard material to an interface between the super-hard material and the substrate along a line passing through the central point, is greatest at the position between 25° and 45° from the central axis of the substrate to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 8, McDonough discloses: at least a portion of the external surface of the super-hard material body radially from the central axis of the substrate from the central point forming part of a cone or ogive shape (at least figures 16 and 18 introduces for the apex to be offset from the central axis; Examiner notes that if at least figures 16 and 18 were imagined from a side-view perspective, it would show for at least a portion of the external surface of the super-hard material to form “cone or ogive shape”).
beyond a position between 25° and 45° from the central axis of the substrate from the central point forming part of a cone or ogive shape.
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to have at least a portion of the external surface of the super-hard material body radially beyond a position between 25° and 45° from the central axis of the substrate from the central point forming part of a cone or ogive shape to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 9, McDonough discloses: the portion of the external surface forming part of the cone shape forming an angle with the central axis of the substrate, when viewed perpendicular to a length of the at least one ridge and perpendicular to the central axis of the substrate (at least figures 16 and 18 introduces for the apex to be offset from the central axis; Examiner notes that if at least figures 16 and 18 were imagined from a side-view perspective, it would show for at least a portion of the external surface of the super-hard material to form “cone shape” which would inherently establish an angle with the central axis of the substrate).
However, McDonough appears to be silent in regards to: the portion of the external surface forming part of the cone shape forming an angle between 5° and 35° with the central axis of the 
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to have the portion of the external surface forming part of the cone shape forming an angle between 5° and 35° with the central axis of the substrate, when viewed perpendicular to a length of the at least one ridge and perpendicular to the central axis of the substrate to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. 

In regards to claim 14, McDonough discloses: the external surface forming an angle as the external surface retreats on either side of the at least one ridge, when viewed along a length of the at least one ridge and perpendicular to the central axis of the substrate (at least figures 4-5 inherently introduces the external surface forming an angle as the external surface retreats on either side of the at least one ridge).
However, McDonough appears to be silent in regards to: the external surface forming an angle between 70° and 160° as the external surface retreats on either side of the at least one ridge, when viewed along a length of the at least one ridge and perpendicular to the central axis of the substrate.
However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 15, McDonough discloses: the substrate including an elevated portion extending from the distal surface and protruding into the ridge (as shown in at least figures 4 & 8).

In regards to claim 16, McDonough further discloses: the elevated portion including a depression at the central axis of the substrate (as shown in at least figures 3-5 and 8).

In regards to claim 18, McDonough discloses: the at least one ridge including a radius of curvature, when viewed along the ridge and perpendicular to the central axis of the substrate (as shown in at least figures 3-8).
However, McDonough appears to be silent in regards to: the at least one ridge including a radius of curvature between 0.050 inch and 0.250 inch, when viewed along the ridge and perpendicular to the central axis of the substrate.
Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 
In regards to claim 20, McDonough further discloses: the substrate being coupled to a drill bit or pick (see at least abstract and figures 1-2).

In regards to claim 22, McDonough discloses: the central point being located in the substrate (such as, point on central axis where R1 starts, as shown in at least figure 4).

In regards to claim 23, McDonough discloses: A cutting element (at least 10), comprising: 
	a substrate (at least 123, 133) including: 
	a substrate radius (of at least 123, 133), the substrate radius being measured from a longitudinal axis (at least 108) to an outer surface (of at least 102, 133; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together) of the substrate, the substrate being formed from a first material (at least paragraph [0009, 0099] introduces “…Cutter elements are generally of two types: inserts formed of a very hard material, such as tungsten carbide”; “…With the inserts 100, 200 described herein, the materials used in the different regions of the cutting portion can be varied and optimized to best meet the cutting demands of that particular portion”); and 
(of at least 122, 124, 125; the distal surface can be essentially considered any surface of the super-hard material body, at least 115, 122, 124, 125, 131, 132, depending on the view of the cutting element; see at least figures 3-8); 
	a ridge body (at least 115, 122, 124, 125, 131, 132) protruding from the distal surface (as shown in at least figures 3-8), the longitudinal axis extending through the ridge body (as shown in at least figures 3-8), the ridge body being formed of polycrystalline diamond (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
	a central point (point on central axis where R1 starts) offset from the ridge body along the longitudinal axis by the substrate radius (as shown in at least figures 3-8).
	However, McDonough appears to be silent in regards to: wherein a distance from the central point to an external surface of the ridge body is greatest at an angle between 25° and 45° from the longitudinal axis.
	It should be noted that because the selection of the “central point” is not as defined as it is in the instant application’s specification, the selection of “arc length” sections are likewise largely arbitrary such that the optimization to produce a desired cutting feature results from the selection of specific arc lengths in accordance with the claim. With that being said, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for a distance from the central point to an external surface of the ridge body to be greatest at an angle between 25° and 45° from the longitudinal axis to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery.  Because the selection of the “central point” appears to be a largely arbitrary feature, the range of degree/arc degree by which it compares to a different structure, likewise becomes an arbitrary number that is open for the selection and optimization of a user.

In regards to claim 24, McDonough discloses: the elevated portion extending radially from the central axis of the substrate from the central point (at least figures 3-4 & 8 discloses an elevated portion of the substrate).
	However, McDonough appears to be silent in regards to: the elevated portion extending radially to a position between 25° and 45° from the central axis of the substrate from the central point.
	It should be noted that because the selection of the “central point” is not as defined as it is in the instant application’s specification, the selection of “arc length” sections are likewise largely arbitrary such that the optimization to produce a desired cutting feature results from the selection of specific arc lengths in accordance with the claim. With that being said, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In regards to claim 25, McDonough further discloses: wherein a radial line (at least 104) perpendicular to the longitudinal axis extends through at least a portion of the elevated portion and the ridge body (as shown in at least figures 4 & 10).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US Publication 2008/0156543 A1; herein “McDonough (‘543’)”) in view of McDonough et al. (US Publication 2004/0163851 A1; herein “McDonough (‘851)”).

In regards to claim 6, McDonough (‘543) discloses: the at least one ridge (at least 124).
	However, McDonough (‘543) appears to be silent in regards to: the at least one ridge including a plurality of ridges extending from a common center of the external surface. 
McDonough (‘851) teaches a drill bit having a number of cutting inserts. McDonough (‘851) discloses: the at least one ridge including a plurality of ridges (at least 71, 72, 73) extending from a common center (of at least 68) of the external surface (of at least 71, 72, 73 as shown in at least figures 3-5; at least paragraph [0051-0052] introduces “…70 includes cusps 71, 72, 73 that extend upwardly in a direction away from base 61. In this embodiment, cusps 71-73 of crown 70 are formed to be equal distance from cutter axis 68, and each includes a partial dome-shaped distal surface having a spherical radius of curvature, with the radius of curvature of each cusp 71-73 being substantially the same”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough (‘543) to include the teachings of McDonough (‘851), by modifying the at least one ridge of the cutting element taught by McDonough (‘543) to include for a plurality of ridges extending from a common center of the external surface taught by McDonough (‘851) to allow for an enhanced cutter element for use in a rolling cone drill bit particularly suited for enhancing brittle rock formation and increasing ROP of a bit (at least paragraph [0021]). 

In regards to claim 7, McDonough (‘543) further discloses: the center (of at least 108) being on the central axis of the substrate (as shown in at least figures 3-6 and 9). McDonough (‘851) further discloses: the common center (of at least 68) being on the central axis (at least 68) of the substrate (at least 66) and the plurality of ridges (at least 71, 72, 73) being equally spaced around the common center (as shown in at least figures 3-5).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US Publication 2008/0156543 A1; herein “McDonough”) in view of Meiners et al. (US Patent 6,527,069 B1; herein “Meiners”).

In regards to claim 12, McDonough discloses: the at least one ridge and the part of the cone shape or ogive shape (as disclosed in at least claim 8 above). 
a boundary between the at least one ridge and the part of the cone shape or ogive shape including a chamfer.
	Nonetheless, Meiners discloses: a boundary between the at least one ridge (at least 16) and the part of the cone shape or ogive shape (at least 40) including a chamfer (at least 46; as shown in at least figures 1-2 and column 7, lines 42-67 introduces “…As shown, cutting edge 42 is chamfered at 46 as known in the art, although this is not a requirement of the invention. Typically, however, a nominal 0.010 inch (about 0.25 mm) depth, 45.degree. angle chamfer may be employed. Larger or smaller chamfers may also have utility, depending upon the relative hardness of the formation or formations to be drilled, and the need to employ chamfer surfaces of a given cutter or cutters to enhance bit stability as well as cut the formation”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the teachings of Meiners, by modifying the cutting element structure comprising of at least one ridge and the part of the cone shape or ogive shape taught by McDonough to include for a boundary between the at least one ridge and the part of the cone shape or ogive shape including a chamfer taught by Meiners to allow for drilling subterranean formations (at least abstract). Furthermore, doing so, enhances bit stability as well as cut the formation (at least column 7, lines 42-67).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US Publication 2008/0156543 A1; herein “McDonough”) in view of Mourik et al. (US Publication 2011/0031032 A1; herein “Mourik”).

In regards to claim 17, McDonough discloses: the super-hard material and the substrate having a substantially constant thickness regardless of the thickness of the super-hard material body (as shown in at least figures 3-8).
	However, McDonough appears to be silent in regards to: a transition region at an interface between the super-hard material and the substrate.
	Nonetheless, Mourik discloses: a transition region (comprising at least 24) at an interface between the super-hard material (at least 22) and the substrate (at least 21; at least paragraphs [0027-0029] and figures 1-4 introduces “…Under the polycrystalline diamond outer layer 22, at least one transition layer 24 is disposed between the polycrystalline diamond outer layer 22 and the substrate 21”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include the teachings of Mourik, by modifying the cutting element structure comprising of the super-hard material and the substrate taught by McDonough to include for a transition region therebetween taught by Mourik to allow for a drill bit to be rotated while being advanced into a soil or rock formation (at least paragraph [0005]). Furthermore, doing so, allows for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough et al. (US Publication 2008/0156543 A1; herein “McDonough”) in view of Griffin et al. (European Patent 1,182,325 A1; herein “Griffin”).

In regards to claim 21, McDonough discloses: A drill bit (at least 10) for drilling a formation (at least paragraph [0004] introduces “…The invention relates generally to earth-boring bits used to drill a borehole for the ultimate recovery of oil, gas or minerals”) comprising: 
	an attachment end (at least 13) configured to couple to a drill string (at least paragraph [0038] introduces “…an earth-boring bit 10 is shown to include a central axis 11 and a bit body 12 having a threaded pin section 13 at its upper end that is adapted for securing the bit to a drill string (not shown)”); and 
	a bit face (bottom end face of at least 10) opposite the attachment end (as shown in at least figure 1), the bit face including: 
	a center region (at least 11); and 
	a gage region surrounding the center region (at least paragraph [0038] introduces “…Bit 10 has a predetermined gage diameter as defined by the outermost reaches of three rolling cone cutters 1, 2, 3 which are rotatably mounted on bearing shafts that depend from the bit body 12”), the gage region including at least one cutting element (at least paragraph [0042] introduces “…In the bit shown in FIGS. 1 and 2, each cone cutter 1-3 includes a plurality of wear resistant cutter elements in the form of inserts which are disposed about the cone and arranged in circumferential rows in the embodiment shown”), the at least one cutting element including: 
	a substrate (at least 123, 133) that is axially symmetric about a central axis thereof (as shown in at least figure 4), the substrate having a radius (of at least 123, 133) that is perpendicular (i.e. from a side view perspective) to the central axis (at least 108) and which extending from the central axis to an outer surface of the substrate (at least figures 3-6 introduces for the circumferential radius of the substrate to be perpendicular to the central axis); 
	a super-hard material body (at least 115, 122, 124, 125, 131, 132) coupled to an uppermost edge of the substrate opposite the gage region of the bit face such that the central axis passes through (as shown in at least figures 3-6), the super-hard material body having an external surface (outermost surface of at least 115, 122, 124, 125, 131, 132) defining at least one ridge (at least 124; at least paragraph [0051] introduces “…elongate chisel crest 115 extends between crest ends or corners 122, and comprises a peaked ridge 124, an apex 132, and a cutting tip 131”) protruding from a remainder of the external surface (as shown in at least figures 3-6), the at least one ridge having an outer edge that is generally linear (the outer of the ridges, such as at least 124, introduces a generally linear outer edge, as shown in light of the alternative cutter elements introduced within at least figures 4 & 14-17), the super-hard material body being formed from a material, the material being hard (at least paragraphs [0107-0109] introduces “…Some embodiments of the inserts described herein (e.g., inserts 100, 300) may also include coatings comprising differing grades of super abrasives. Super abrasives are significantly harder than cemented tungsten carbide. As used herein, the term "super abrasive" means a material having a hardness of at least 2,700 Knoop (kg/mm.sup.2). PCD grades have a hardness range of about 5,000-8,000 Knoop (kg/mm.sup.2) while PCBN grades have hardnesses which fall within the range of about 2,700-3,500 Knoop (kg/mm.sup.2)”; “…Certain methods of manufacturing cutter elements with PDC or PCBN coatings are well known”); and 
	a central point on the central axis (such as, point on central axis where R1 starts, as shown in at least figure 4) and offset from the external surface of the super-hard material body (as shown in at least figure 4), a distance measured from the external surface of the super-hard material body to the central point (at least figures 3-6 and paragraphs [0054] introduces for the longitudinal radius of curvature, R1, to establish a distance from the external surface of the super-hard material body to the central point from the central axis of the substrate; Examiner notes that the measurement is inherent prior to fabricating to allow for constructing/coupling the various elements of the drilling apparatus together).
a first material;
	the super-hard material body being formed from a second material, the second material being harder than the first material;
	a central point on the central axis and offset from the external surface of the super-hard material body by a first distance equal to the radius of the substrate, a second distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate, the second distance being greater than the first distance.
	Nonetheless, Griffin discloses: the substrate being formed from a first material (at least abstract introduces “A cutting element comprises a front facing table (31) of polycrystalline diamond bonded to a substrate (32) of cemented tungsten carbide which is less harder than diamond”);
	the super-hard material body being formed from a second material, the second material being harder than the first material (at least abstract introduces “A cutting element comprises a front facing table (31) of polycrystalline diamond bonded to a substrate (32) of cemented tungsten carbide which is less hard than diamond”). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough to include for the teachings of Griffin, by modifying the substrate and super-hard material body of the cutting structure taught by McDonough to include for the substrate to be formed from a first material and the super-hard material body to be formed from a second material, where the second material being harder than the first material taught by Griffin as selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960). Furthermore, doing so, allows for withstanding extreme temperatures and heavy loads during wellbore drilling operations (at least paragraph [0005])..
	Furthermore, McDonough in view of Griffin appears to be silent in regards to: a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate, a distance measured from the external surface of the super-hard material body to the central point being greatest at a position between 25° and 45° from the central axis of the substrate, the second distance being greater than the first distance.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of McDonough in view of Griffin to include for a central point on the central axis and offset from the external surface of the super-hard material body by a distance equal to the radius of the substrate; a distance measured from the external surface of the super-hard material body to the central point to be greatest at a position between 25° and 45° from the central axis of the substrate, the second distance being larger than the first distance to allow for achieving an optimal/ideal downhole cutting element structure for purposes of creating a wellbore for at least ultimate formation fluid (e.g. oil, gas, minerals, water, etc.) recovery. Because the selection of the “central point” appears to be a largely arbitrary feature, the range of degree/arc degree by which it compares to a different structure, likewise becomes an arbitrary number that is open for the selection and optimization of a user. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676